DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 13 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The claim fails to define at least the “X” employed on the ends of the third monomer employed by the reactions.  For the purposes of examination this is presumed to encompass at least a halogen, as the reference character is used for such in claim 9.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 9, and 17-20 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over McGrath et al (US PGPub 2007/0163951 A1).
	With respect to claims 1 and 9, McGrath teaches hydrophilic-hydrophobic random copolymers which include a first monomer including a sulfonated polyaryl sulfone and a second monomer including an unsulfonated polyaryl sulfone [Abs].  They may be formed from reactions understood to be consistent with claim 9, e.g. as follows [Fig. 2A]:
    PNG
    media_image1.png
    252
    534
    media_image1.png
    Greyscale

	Examiner notes that, while the figure depicts a disulfonated dichlorodiphenyl sulfone reagent, McGrath teaches that monosulfonated sulfones may be employed as well [0138, claim 5, claim 19, claim 26].  As such, given the broadest reasonable interpretation, at least these monosulfonated embodiments anticipate the product of claim 1 and process of claim 9 or, alternatively, the use of monosulfonated monomers in such product and process would have been obvious over the teachings of McGrath as specifically suggested by McGrath.
	With respect to claim 17, McGrath teaches employing the material for membranes for e.g. desalination [0011].
With respect to claim 18, the salt rejection of the membrane would represent an inherent property of the material employed which, as above, McGrath anticipates or at least renders obvious.  Further, any properties which may depend on the operating environment of the membrane, e.g. anything which might depend on operating pressure or the like, represents an intended use of the claimed membrane which is not accorded patentable weight in apparatus or product claims.  Regardless, McGrath teaches desalination as a purpose and high flux and salt rejection as benefits [0011] such that optimization of the membrane properties to maximize salt rejection would have been obvious to one of ordinary skill in the art.
With respect to claims 19 and 20, use of the membrane for filtration of an aqueous salt solution is drawn to the intended use of the claimed membrane, and the contents of such a solution are drawn to the material worked upon by the claimed membrane.  Such limitations are not accorded patentable weight in apparatus or product claims.  Regardless, McGrath teaches that the materials have good filtration properties as well as resistance to e.g. chlorine [0011] such that the claimed behavior would at minimum have been obvious.
Claims 2-4 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over McGrath et al in view of Sundell et al (Cross-Linking Disulfonated Poly(arylene ether sulfone), 2014).
	A copy of Sundell was provided by applicant on an IDS dated 12/16/2021.
	With respect to claims 2 and 4, McGrath teaches as above, and teaches that the materials may be crosslinked to form membranes [0067], but is silent to a terminal group such as a group resulting from an aminophenol as an endcapping agent.
	However, Sundell teaches the use of meta-Aminophenol as an endcapping agent during copolymerization of a similar (albeit disulfonated) copolymer [Fig. 1], and teaches reacting such end groups with an epoxy reagent to produce a crosslinked network [Abs].  It would have been obvious to one of ordinary skill in the art to include terminal groups, such as those resulting from the use of aminophenol as in Sundell, for the same reason i.e. to facilitate the crosslinking already suggested by McGrath.
	With respect to claims 3 and 10, Sundell teaches embodiments in which the amine endcap is converted to an acrylamide endcap through the use of acryloyl chloride [pg. 2584, last para.; Fig. 3], which results in an endgroup consistent with the claim requirements i.e. 
    PNG
    media_image2.png
    61
    87
    media_image2.png
    Greyscale
.
	With respect to claim 11, as above Sundell teaches exposing an endcapped material to an epoxy to initiate crosslinking.
	With respect to claim 12, as best understood the reaction with the epoxy (TGBAM) represents crosslinking of at least a single molecular weight or blends of different molecular weights (the materials e.g. suggested by Sundell have target molecular weights) and one or more polymerizable reagents (the epoxy is polymerized as part of the crosslinking process) [Fig. 8].

Claims 5, 13, and 14 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Cinderey et al (EP 0029633).
With respect to claims 5 and 13, Cinderey teaches sulfonated poly(aryl ether) sulfone copolymers which may be formed by reaction of hydroquinone, 4,4’-dihydroxydiphenylsulfone, and 4,4’-dichlorodiphenylsulphone in the presence of K2CO3, followed by monosulfonation of the resulting 
    PNG
    media_image3.png
    59
    128
    media_image3.png
    Greyscale
moiety [pg. 3, Example 1].  As best understood, this is consistent with first claimed embodiment of the reaction of claim 13 (reacting, then sulfonating the ring of L2) and would produce a copolymer consistent with claim 5 (in the case where L2 is a single ring with R = H, and L1 are each sulfonyl groups).  Further, Cinderey teaches control of the sulfonation to reach desired optimal amounts [pg. 3, lines 5-16].
As such, as best understood, the methods and products taught by Cinderey anticipate the claimed inventions of claims 5 and 13 or, at minimum, the suggested methods, products, and optimizations would rendered the claimed inventions obvious to one of ordinary skill in the art.
With respect to claim 14, as best understood Cinderey teaches sulfonating the copolymer i.e. after forming the copolymer.
Claims 7, 8, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cinderey et al in view of Sundell et al.
With respect to claims 7 and 8, Cinderey teaches as above and teaches that the materials may be useful for membrane technology including desalination [pg. 3 lines 1-8] but is silent to the use of terminal groups e.g. aminophenols, or to crosslinking the materials.
	However, Sundell teaches the use of meta-Aminophenol as an endcapping agent during copolymerization of a poly(aryl ether) sulfone copolymer [Fig. 1], and teaches reacting such end groups with an epoxy reagent to produce a crosslinked network [Abs].  The material is discussed for applications such as water treatment membranes, RO or the like [pg. 2583, Introduction].  It would have been obvious to one of ordinary skill in the art to include terminal groups, such as those resulting from the use of aminophenol as in Sundell, for the same reason i.e. to facilitate the crosslinking and produce membranes such as those suggested by Cinderey.
With respect to claim 15, as above Sundell teaches employing an epoxy reagent.
With respect to claim 16, as best understood the reaction with the epoxy (TGBAM) represents crosslinking of at least a single molecular weight or blends of different molecular weights (the materials e.g. suggested by Sundell have target molecular weights) and one or more polymerizable reagents (the epoxy is polymerized as part of the crosslinking process) [Fig. 8].

Claims 1 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Quentin (US 3,709,841).
With respect to claim 1, Quentin teaches sulfonated poly(aryl ether) sulfones useful for resins and membranes e.g. for RO [Abs] and teaches producing articles with repeating units of the general formula: 

    PNG
    media_image4.png
    57
    294
    media_image4.png
    Greyscale
, where the articles contain repeating units in which at least one of the benzene rings is sulfonated and further containing units in which none of the benzene rings are sulfonated [Col. 10 lines 1-13].
Quentin therefore at minimum suggests production of copolymers understood to satisfy the broadest reasonable interpretation of the claimed copolymer, in which L1 is 
    PNG
    media_image5.png
    56
    51
    media_image5.png
    Greyscale
, L2 is 
    PNG
    media_image6.png
    82
    163
    media_image6.png
    Greyscale
, and L3 is 
    PNG
    media_image7.png
    59
    49
    media_image7.png
    Greyscale
, and where R is H.  Because Quentin teaches “at least one benzene ring is sulfonated” in the sulfonated repeating units, Quentin clearly at least suggests production of monosulfonated repeating units which would be consistent with the claimed invention.
With respect to claim 17, Quentin teaches that the materials may be suitable for production of membranes such as RO membranes, which would represent a water desalination membrane [Abs, Co. 3 lines 62-72].
With respect to claim 18, the salt rejection of the membrane would represent an inherent property of the material employed which, as above, Quentin at least renders obvious.  Further, any properties which may depend on the operating environment of the membrane, e.g. anything which might depend on operating pressure or the like, represents an intended use of the claimed membrane which is not accorded patentable weight in apparatus or product claims.  Regardless, Quentin teaches desalination as an application [Col. 7, Example 6] such that optimization of the membrane properties to maximize salt rejection would have been obvious to one of ordinary skill in the art.
With respect to claims 19 and 20, use of the membrane for filtration of an aqueous salt solution is drawn to the intended use of the claimed membrane, and the contents of such a solution are drawn to the material worked upon by the claimed membrane.  Such limitations are not accorded patentable weight in apparatus or product claims.  Regardless, Quentin teaches that the materials include good resistance to e.g. oxidizing agents [Col. 1 lines 28-31] such that the claimed behavior would at minimum have been obvious.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Quentin in view of Sundell et al.
	With respect to claims 2 and 4, Quentin teaches as above, and teaches that the materials may be crosslinked to form membranes [Col. 3 lines 12-14], but is silent to a terminal group such as a group resulting from an aminophenol as an endcapping agent.
	However, Sundell teaches the use of meta-Aminophenol as an endcapping agent during copolymerization of a similar (albeit disulfonated) copolymer [Fig. 1], and teaches reacting such end groups with an epoxy reagent to produce a crosslinked network [Abs].  It would have been obvious to one of ordinary skill in the art to include terminal groups, such as those resulting from the use of aminophenol as in Sundell, for the same reason i.e. to facilitate the crosslinking already suggested by Sundell.
With respect to claim 3 Sundell teaches embodiments in which the amine endcap is converted to an acrylamide endcap through the use of acryloyl chloride [pg. 2584, last para.; Fig. 3], which results in an endgroup consistent with the claim requirements i.e. 
    PNG
    media_image2.png
    61
    87
    media_image2.png
    Greyscale
.
	
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over McKay et al (Synthesis of a New Sulfonated Monomer for Poly(aryl Ether)s – Heteroatam Chemistry, 2005).
	McKay teaches synthesis of a 2,5-bis[(p-fluorobenzoyl)phenoxy]benzene sulfonate having the following structure [Fig. 1]:

    PNG
    media_image8.png
    90
    416
    media_image8.png
    Greyscale

	Further, McKay teaches that this monosulfonated monomer may form the basis for poly(aryl ether) membranes through polymerization [Abs].  As such, a copolymer based on the cited structure is implicit or at minimum obvious over the taught purpose.  As best understood, such a copolymer would at minimum render obvious the claimed invention, as it would be broadly consistent with the claimed formula in the case where L1 is 
    PNG
    media_image9.png
    49
    54
    media_image9.png
    Greyscale
, L2 is 
    PNG
    media_image10.png
    68
    71
    media_image10.png
    Greyscale
, R is H, Y1 is SO3Z, and Z is Na, at least when multiple monomers are chained together to form a polymer.
	As such, given the broadest reasonable interpretation, the copolymer of claim 5 is at minimum obvious over the teachings of McKay.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art, discussed above, teaches or suggests producing copolymers e.g. polysulfones in which sulfonation is provided on sulfone monomers, or on a hydroquinone moiety.  The prior art alone or in combination does not teach or suggest producing copolymers consistent with the invention, in which the sulfonation is provided on a diphenol i.e. 
    PNG
    media_image11.png
    96
    165
    media_image11.png
    Greyscale
.  As such, claim 6 is free from the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469. The examiner can normally be reached Mon-Thurs 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R SPIES/Primary Examiner, Art Unit 1777